 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   _______________________________________
                                            )
 8   OPERATING ENGINEERS’ HEALTH AND )
     WELFARE TRUST FUND FOR                 )
 9   NORTHERN CALIFORNIA, et al.,           )               Case No. MC19-0053RSL
                                            )
10                         Plaintiffs,      )
                v.                          )
11                                          )               ORDER TO ISSUE WRIT OF
     R.B. PAMPLIN CORPORATION,              )               GARNISHMENT
12                                          )
                           Defendant,       )
13              v.                          )
                                            )
14   WASHINGTON TRUST BANK,                 )
                                            )
15                         Garnishee.       )
     _______________________________________)
16
17          This matter comes before the Court on plaintiff’s “Applicant Affidavit for Writ of
18   Garnishment” for property in which the defendant/judgment debtor, R.B. Pamplin Corporation,
19   has a substantial nonexempt interest and which may be in the possession, custody, or control of
20   the garnishee, Washington Trust Bank. The Court having reviewed the record in this matter, it is
21   hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by
22   plaintiff’s counsel on May 1, 2019, at Dkt. # 1-3.
23
24          Dated this 3rd day of May, 2019.
25                                             A
                                               Robert S. Lasnik
26                                             United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
